DETAILED ACTION
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, Seo et al (US 20170235277 A1) discloses a holographic display apparatus (Seo [0007], “Provided are methods and apparatuses for processing a holographic image.”) comprising: 
a light source configured to emit an illumination light (Seo [0073], “Light sources 1 a and 1 b may provide reference light”); 
a spatial light modulator comprising a plurality of display pixels two-dimensionally arranged at a first resolution to display a hologram pattern for modulating the illumination light to reproduce a holographic image (Seo figs. 2, 5 (a plurality of display pixels two-dimensionally arranged at a first resolution); [0092], “the spatial light modulator 10 may include a plurality of pixel arrays for performing only any one of phase modulation and amplitude modulation (pixel arrays/lattice/a hologram pattern for modulating the illumination light to reproduce a holographic image). The plurality of pixel arrays may act as a lattice … As a result, as shown in FIG. 5, the plurality of lattice spot noises 42 may appear on the hologram image display surface S1”);
perform an off-axis phase computation (Seo [0129], “a hologram image may be reproduced via the off-axis scheme”)
However, none of the prior arts of record, alone or in combination, disclose (highlighted where applicable)

an image processor configured to: 
generate a hologram data array comprising information of the holographic image to be reproduced at the first resolution or a resolution less than the first resolution; 
perform an off-axis phase computation on the hologram data array at the second resolution; and 
generate computer generated hologram (CGH) data at the first resolution; and provide the CGH data to the spatial modulator.
Claims 2-16 are allowed for depending from allowed independent claim 1.
Claim 17 is allowed similar to claim 1, for reciting similar subject matter.
Claims 18-29 are allowed for depending from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JITESH PATEL/Primary Examiner, Art Unit 2616